MEMORANDUM *
Lori L. Paakaula, an employee of the United States Postal Service, appeals the judgment entered on her failure-to-accommodate claim in favor of the Postmaster General under the Rehabilitation Act of *6971973(RHA), 29 U.S.C. § 794(a). We affirm.
Paakaula’s claimed disability, post traumatic stress disorder (PTSD), is a disease proximately caused by her employment, and thus is an “injury” for purposes of the Federal Employees Compensation Act (FECA). 5 U.S.C. § 8101(5). She pursued a FECA claim for this injury, and received benefits and a position accommodating her injury. Remedies provided under FECA are exclusive of all other remedies against the United States for job-related injury. 5 U.S.C. § 8116(c); Figueroa v. United States, 7 F.3d 1405, 1407-08 (9th Cir.1993). As redress for the same injury was available and awarded, this part of Paakaula’s RHA claim is preempted.1 See Nichols v. Frank, 42 F.3d 503, 514-15 (9th Cir.1994) (holding that a claim for work-related injury within the Act’s definition is preempted but harm from discrimination that was not an injury within the meaning of FECA is not).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.


. Paakaula’s retaliation-based claim was dismissed on the merits, and is not on appeal.